       Case 1:21-cv-00616-RP Document 37 Filed 07/27/21 Page 1 of 2



              UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION


 Whole Woman’s Health, et al.,

                       Plaintiffs,

 v.                                              Case No. 1:21-cv-00616-RP

 Austin Reeve Jackson, et al.,

                       Defendants.


                NOTICE OF APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record.
      I am admitted to practice in this court, and I appear in this case as counsel on
behalf of defendant Mark Lee Dickson.

                                           Respectfully submitted.

                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Texas Bar No. 24075463
                                           Mitchell Law PLLC
                                           111 Congress Avenue, Suite 400
                                           Austin, Texas 78701
                                           (512) 686-3940 (phone)
                                           (512) 686-3941 (fax)
                                           jonathan@mitchell.law

                                           Counsel for Defendant
                                           Mark Lee Dickson




notice of appearance                                                        Page 1 of 2
      Case 1:21-cv-00616-RP Document 37 Filed 07/27/21 Page 2 of 2



                          CERTIFICATE OF SERVICE
    I certify that on July 27, 2021, I served this document through CM/ECF upon

all counsel of record in this case.


                                        /s/ Jonathan F. Mitchell
                                       Jonathan F. Mitchell
                                       Counsel for Defendant
                                       Mark Lee Dickson




notice of appearance                                                  Page 2 of 2
